Citation Nr: 0609851	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the New York Regional 
Office (RO) of the Department of Veterans Affairs (VA). In 
that decision the RO denied service connection for hepatitis 
C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be 
granted for any disease diagnosed after discharge when the 
record as a whole establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

The evidence shows that the veteran has a current diagnosis 
of chronic hepatitis C and abnormal liver tests dating back 
to at least 1983.  He contends that he was exposed to this 
disease as a result of pneumatic gun inoculations during his 
military service. His service medical records lack any 
indication of hepatitis C or its symptoms, but those records 
do note numerous inoculations.

There is no probative medical opinion in the record regarding 
the etiology of the veteran's hepatitis C. An opinion was 
requested from a VA physician in June 2004, but that 
physician provided an inadequate examination. The physician 
opined that "the etiology of his hepatitis C is unclear as 
no specific risk factors are identified." A cursory 
inspection of the claims file, however, reveals the veteran's 
repeated allegation that he acquired the disease from air gun 
inoculations. The VA physician failed to address this 
possibility. 



Accordingly, the case is REMANDED for the following action:

1. The RO should review the claims file 
to ensure that all notification and 
development action required by law has 
been completed.

2. The RO should ask the veteran to 
identify all medical care providers he 
has seen for hepatitis C since 1983, or 
to submit records of that treatment. 
The RO should attempt to retrieve these 
records.

3. After the development requested 
above has been completed to the extent 
possible, the RO should return the 
claims file to the examiner who saw the 
veteran in June 2004. The examiner 
should review the claims file, and 
specifically state that he has done so. 
If this examiner requires another 
examination to address the questions 
posed below, one should be scheduled.

Most importantly, the examiner should 
advance an opinion as to whether it is 
likely, at least as likely as not, or 
unlikely, that the veteran's hepatitis 
C had its onset during active service 
or is in any way etiologically related 
to the veteran's in-service duties and 
experiences. The examiner should 
specifically address the claim that the 
veteran was infected when he received 
"'airgun' vaccinations" while in 
service, as noted by Dr. Sigal in his 
report of April 2001.

The examiner's report should include a 
full discussion of all modes of 
transmission, and a rationale as to why 
the examiner believes that an airgun 
was or was not the source of the 
veteran's hepatitis C. 

4. The RO should then readjudicate the 
veteran's entitlement to service 
connection for hepatitis C.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

